Exhibit 10.2





NUANCE COMMUNICATIONS, INC.
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
This Amendment No. 2 to Employment Agreement (the “Amendment”) is made by and
between Nuance Communications, Inc. (the “Company”) and Paul A. Ricci (the
“Executive”), effective as of June 18, 2015 (the “Effective Date”).
A.
The Company and Executive previously entered into an employment agreement dated
November 11, 2011, providing for the employment of Executive as Chairman and
Chief Executive Officer of the Company, and amended the employment agreement as
of November 12, 2013 (together, the “Agreement”).



B.
The Company and Executive have agreed to the following amendments to the
Agreement.



C.
All defined terms contained in this Amendment, unless otherwise clearly
indicated, will have the meaning as set forth in the Agreement.



I.
Amendment of Section 2 of the Agreement: Employment Term

Section 2 of the Agreement entitled “Employment Term” is hereby amended in its
entirety as follows:
2. Employment Term.
Subject to earlier termination as provided for below, the Company will employ
Executive for a term of five (5) years commencing on November, 11, 2011 through
November 11, 2016. The term of employment hereunder may then be extended for
successive additional terms of one (1) year each (each, a “Successive One-Year
Term”) with mutual written notice of intention to extend by the Company and the
Executive at least one hundred and eighty (180) days prior to the end of the
initial five (5) year term or any Successive One-Year Term. The term of
employment under this Agreement shall include the five (5) year period described
above and any Successive One-Year Terms (the “Employment Term”). If the Company
or the Executive elect not to extend the Employment Term beyond November 11,
2016 or at the conclusion of any Successive One-Year Term, written notice of
this election shall be a “Notice of Non-Renewal”. If either party fails to
respond to a written request to extend (within ten (10) business days after the
request), or if neither party notifies the other that it intends to extend, a
Notice of Non-Renewal will be deemed to have occurred as of the date that is one
hundred and eighty (180) days before the end of the Employment Term (or, if
earlier, the tenth (10th) business day after a written request to extend to
which no response is made).
Notwithstanding the foregoing, Executive and the Company acknowledge that this
employment relationship may be terminated at any time prior to the expiration of
the Employment Term, upon ninety (90) days written notice to the other party,
with or without Cause or for any or no reason, at the option either of the Board
or Executive and that in the event the Company or Executive terminate
Executive’s employment with the Company prior to the end of the Employment Term,
Executive will only be entitled to those payments and benefits, if any, as
provided for in Section 5 of this Agreement.


II.
Amendment of Section 3(c)


1

--------------------------------------------------------------------------------

Exhibit 10.2

Section 3(c) of the Agreement is hereby amended by adding the following
paragraph at the end thereof:


“The Committee will set the performance goals for the performance units aligned
to fiscal year 2016 no later than the November 2015 Board of Directors meeting.
Before setting the goals, the Committee will seek and consider any input from
Executive.  In addition, the fiscal year 2016 performance goals will have the
same scaling index as used for the fiscal 2015 performance shares.”


III.
Amendment of Section 3(d)

Section 3(d) of the Agreement is hereby amended in its entirety as follows:
(d) Car Allowance. For each calendar year during the Employment Term and any
applicable Severance Period, the Company will reimburse Executive $20,000 (or
such greater amount as approved by the Board or Compensation Committee,
consistent with the Company’s practice with respect to other executive
officers), less applicable tax withholdings, as a car allowance included in the
Executive’s pay in equal monthly or bi-weekly installments. Alternatively, the
Company may lease a car for Executive’s use, subject to the same dollar maximum.
The allowance or lease payment is inclusive of all insurance and other costs for
the vehicle. When the Employment Term or Severance Period ends (as may be
applicable), the payments under this Section 3(d) will end, even if the dollar
maximum for that calendar year has not yet been reached.


IV.
Amendment of Section 3(e)

Section 3(e) of the Agreement is hereby amended in its entirety as follows:
(e) Tax & Financial Services Allowance. During the Employment Term and any
applicable Severance Period, the Company will reimburse Executive for reasonable
professional services expenses actually incurred by Executive for tax, financial
and/or estate planning. For any calendar year, the maximum total expenses
incurred during that year that are reimbursable under this Section 3(e) will
equal a gross amount of twenty five thousand dollars ($25,000). Any
reimbursements to Executive will be less applicable tax withholdings. In order
to be reimbursed, Executive must submit reasonable documentation of the expenses
incurred within sixty (60) days after the end of the calendar year in which the
expenses were incurred. Reimbursement of eligible expenses will be made no later
than sixty (60) days after Executive’s submission of the required documentation.
Expenses incurred after the end of the Employment Term or any applicable
Severance Period will not be reimbursable, even if the dollar maximum for that
calendar year has not yet been reached. This right to reimbursement will be
subject to the following additional requirements: (i) the amount of any
reimbursement provided during one taxable year will not affect any expenses
eligible for reimbursement in any other taxable year; (ii) in all cases,
expenses will be reimbursed no later than the last day of Executive’s taxable
year that immediately follows the taxable year in which the costs or expenses
were incurred, and (iii) the right to any such reimbursement will not be subject
to liquidation or exchange for another benefit or payment.


V.
New Section 3(g)

A new Section 3(g) is hereby added to the Agreement to read in its entirety as
follows:
(g) IT Support. During the Employment Term, the Company will provide reasonable
IT equipment and support for Executive that is comparable to that provided
historically by the Company to

2

--------------------------------------------------------------------------------

Exhibit 10.2

Executive. The Company also will provide comparable support during any
applicable Severance Period, but only for so long as Executive provides
reasonable transition support during the Severance Period (which support may be
provided remotely and on a reasonable, as needed basis).


VI.
Amendment of Section 4(b): Executive Medical Benefits

Section 4(b) of the Agreement is hereby amended in its entirety as follows:
(b) Executive Wellness Benefit. During the Employment Term and any applicable
Severance Period, the Company will reimburse Executive for reasonable
professional services expenses actually incurred by Executive for wellness
expenses (including enhanced executive physical exams, wellness coaching and
training, and wellness facilities). For any calendar year, the maximum total
expenses incurred during that year that are reimbursable under this Section 4(b)
will equal a gross amount of fifty thousand dollars ($50,000). Any
reimbursements to Executive will be less applicable tax withholdings. In order
to be reimbursed, Executive must submit reasonable documentation of the expenses
incurred within sixty (60) days after the end of the calendar year in which the
expenses were incurred. Reimbursement of eligible expenses will be made no later
than sixty (60) days after Executive’s submission of the required documentation.
Expenses incurred after the end of the Employment Term or any applicable
Severance Period will not be reimbursable, even if the dollar maximum for that
calendar year has not yet been reached. This right to reimbursement will be
subject to the following additional requirements: (i) the amount of any
reimbursement provided during one taxable year will not affect any expenses
eligible for reimbursement in any other taxable year; (ii) in all cases,
expenses will be reimbursed no later than the last day of Executive’s taxable
year that immediately follows the taxable year in which the costs or expenses
were incurred, and (iii) the right to any such reimbursement will not be subject
to liquidation or exchange for another benefit or payment.


VII.
Amendment of Section 4(e): Post-Retirement Medical Benefit

Section 4(e) is deleted in its entirety.


VIII.
Amendment of Section 5(a): Termination By the Company other than for Cause,
Death or Disability



The first Section 5(a) of the Agreement is hereby amended in its entirety as
follows:


(a) Expiration; Termination by the Company other than for Cause, Death or
Disability. In the event of the expiration of this Agreement resulting from a
Notice of Non-Renewal, or if the Company terminates Executive for a reason other
than Cause, Death or Disability (each as defined below) then, subject to
Executive's compliance with the provisions in Section 5(e), Executive will be
entitled to receive through the term of the Severance Period:
(i) continuing payments during the Severance Period equal to two (2) times
Executive's Base Salary, calculated by utilizing the average of the last ninety
(90) days of employment. These payments will be calculated by taking the two (2)
times Executive’s Base Salary and then dividing it into equal amounts by the
number of payroll periods during the Severance Period. These payments will be
made in accordance with the Company's normal payroll policies and subject to the
usual, required withholding.
(ii) continuing payments equal to one and one half (1 ½) times Executive's
target Performance Bonus, which had been in effect in the fiscal year ending
prior to the year of termination. In the

3

--------------------------------------------------------------------------------

Exhibit 10.2

event that Executive earned more than the target bonus in the fiscal year ending
prior to the year of termination, that amount will be utilized. These payments
will be calculated by taking the one and one half (1 ½) times Executive's target
Performance Bonus (or the amount actually received in the fiscal year prior to
the year of termination, whichever is higher) that had been in effect in the
fiscal year ending prior to the year of termination and then dividing it into
equal amounts by the number of payroll periods during the Severance Period.
These payments will be made in accordance with the Company's normal payroll
policies and subject to the usual, required withholding.
(iii) continued payment by the Company of the group medical, dental and vision
continuation coverage premiums for Executive and Executive's eligible dependents
under Title X of the Consolidated Budget Reconciliation Act of 1985, as amended
("COBRA") during the Severance Period under the Company's group health plans, as
then in effect. However, if the Company determines after diligently pursuing all
alternatives that it cannot provide the COBRA benefits in this clause (iii)
without violating applicable laws (including, without limitation, Section 2716
of the Public Health Service Act and the Employee Retirement Income Security Act
of 1974, as amended) or incurring additional taxes or other penalties, the
Company in lieu thereof will provide to Executive a taxable lump sum payment in
an amount equal to the monthly COBRA premium that Executive would be required to
pay to continue the group health coverage in effect on the date of Executive’s
termination of employment (which amount will be based on the premium for the
first month of COBRA coverage) for the number of months equal to the Severance
Period, which payment will be made regardless of whether Executive elects COBRA
continuation coverage;
(iv) continued payment of the annual premium for the remaining term of the life
insurance policy specified in Section 4(c) above;
(v) continued vesting of any unvested time-based shares of restricted stock and
time-based restricted stock units for a period of twenty-four (24) months
following Executive’s employment termination date;
(vi) in the case of termination due to a Notice of Non-Renewal by (a) the
Executive or (b) by the Company between April 1in any year and one hundred and
eighty (180) days prior to the end of the Employment Term, then, with respect to
any grant of performance-based restricted stock units or shares of
performance-based restricted stock for which, as of the date on which the Notice
of Non-Renewal is given (the “Notice Date”), both the applicable performance
period has not yet ended and the performance period is scheduled to end in the
Company’s fiscal year in which the Notice Date occurs, vesting of the units or
shares will be determined as follows:
(A) the grant will be divided equally into Parts 1 and 2,
(B) the applicable performance goals for Part 1 shares/units will be based on
metrics/milestones aligned to the first half of the fiscal year,
(C) actual performance at the end of the first half of the fiscal year will
determine the portion of Part 1 (if any) that is eligible to vest, with any
remaining portion of Part 1 being forfeited (subject to subsection (vii) below),
(D) the units or shares that become eligible to vest under Clause (C) above will
vest on the last day of the Employment Term if Executive does not terminate his
employment before that date,
(E) the original performance goals for the grant will apply to Part 2 and the
performance goals will be deemed achieved at one hundred percent (100%) of
target levels, thus determining the number of units or shares in Part 2 that are
eligible to vest, and

4

--------------------------------------------------------------------------------

Exhibit 10.2

(F) the number of units or shares eligible to vest under Clause (E) will vest on
the last day of the Employment Term if Executive does not terminate his
employment before that date.
(vii) if the Company (a) provides a Notice of Non-Renewal earlier than the last
business day of March in any year or (b) terminates Executive for a reason other
than Cause, Death or Disability (including following a termination due to a
Notice of Non-Renewal but before the end of the Employment Term), subsection
(vi) shall not apply and instead the goals for any unvested performance-based
restricted stock units or performance-based shares of restricted stock will be
deemed achieved at one hundred percent (100%) of target levels and will be
vested on the last day of employment. (For the purposes of clarity, this Section
5(a)(vii) will also apply to any unvested performance-based restricted stock
units or performance-based shares of restricted stock not described in (vi)
immediately above.)
(viii) an extended period of time to exercise vested options for a period of two
(2) years or until their original expiration date, whichever is sooner;
(ix) a lump sum of five hundred thousand dollars ($500,000), less applicable tax
withholdings; and
(x) The Company will permit Executive, after the expiration of Executive’s
eligibility for COBRA described in (iii) above, to participate in the Company’s
group medical, dental and vision plans, provided that (A) the Company will not
be required to provide such participation if the Company determines that such
participation would violate applicable law for the Company or for other
participants in the plans, (B) Executive, if permitted to so participate, will
pay the full cost of such participation as determined by the Company, and (C)
Executive’s participation, if any, will end no later than a period of ten years
after the expiration of Executive’s eligibility for COBRA.


IX.
Amendment of Section 5(b): Termination due to Death or Disability



Clause (i) of Section 5(b) of the Agreement is amended by substituting the
phrase “two (2)” for the phrase “one and half (1 ½)” in such Section.


Clause (vi) of Section 5(b) of the Agreement is amended in its entirety to read
as follows:


(vi) receive the payment described in Section 5(a)(ix), and”.


X.
Amendment of Section 5(c): Termination After Change of Control or Due to Good
Reason at any Time



The phrase “ the post retiree medical benefit provided under Section 4(e)” in
Section 5(c) of the Agreement is replaced by the phrase “the payment described
in Section 5(a)(ix)”.


The second clause (i) of Section 5(c) of the Agreement is amended by
substituting the phrase “two and one-half (2 1/2)” for the phrase “two (2.0)” in
such Section.

5

--------------------------------------------------------------------------------

Exhibit 10.2



XI.
Amendment of Section 5(d): Other Termination



Section 5(d) of the Agreement is amended by adding the words “and does not
remain in the employ of the Company through end of the Employment Term” after
the words “Notice of Non-Renewal” in such Section.


XII.
Amendment of Section 20: Attorneys’ Fees



Section 20 of the Agreement is amended in its entirety to read as follows:


20. Attorneys’ Fees. Executive will be reimbursed his reasonable attorneys’ fees
incurred with respect to the negotiation of this Amendment, provided that
Executive delivers to the Company proper documentation of the fees incurred no
later than September 1, 2015. The Company will make such reimbursement (or
directly pay the fees) no later than December 31, 2015.
* * *
This Amendment and the Agreement (to the extent not amended hereby), together
with the Confidential Information Agreement, the Company’s organizational
documents, the equity award agreements entered into between Executive and the
Company and the applicable Company equity plan(s), constitute the entire
agreement and understanding between the Company and Executive concerning the
subject matter herein and Executive’s employment relationship with the Company,
and supersede and replace in their entirety all prior and contemporaneous
agreements and understandings whether written or oral between Executive and
Company. Except as expressly modified by the terms of this Amendment, the
Agreement will remain in full force and effect in accordance with its terms.
This Amendment will be governed by the laws of the State of California (with the
exception of its conflict of law provisions).


In Witness Whereof, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the Effective Date.
                    
Nuance Communications, Inc.    
 
 
Executive
 
 
 
/s/ Paul A. Ricci
By:
 
 
Paul A. Ricci












6